Citation Nr: 9924625	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
concussion, including a psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


INTRODUCTION

The veteran served on active duty from April 1975 to August 
1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994  rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

In August 1999, prior to the promulgation of a decision in 
the appeal, the Board received specific notification from the 
veteran that she was not filing a claim at this time.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1998).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1998).

In this case, in a letter received at the Board in August 
1999, the veteran stated that she was not filing any claim at 
this time.  Consequently, the veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Statements from the 
veteran received prior to August 1999 support this 
conclusion.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The claim that new and material evidence has been submitted 
to reopen a claim for service connection for the residuals of 
a concussion, including a psychiatric disability, is 
dismissed.



		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

